EXHIBIT 10.1

SECOND AMENDMENT TO THE
AMENDED AND RESTATED CONSULTING AGREEMENT

THIS SECOND AMENDMENT TO THE AMENDED AND RESTATED CONSULTING AGREEMENT
(“Amendment”) dated as of February 22, 2012 is among F.N.B. Corporation,
(“FNB”), First National Bank of Pennsylvania (“Bank”), a national banking
association, and F.N.B. Payroll Services, LLC (“LLC”) and Stephen J. Gurgovits,
Sr., an individual (“Consultant”).

WITNESSETH:

WHEREAS, on or about June 18, 2008, FNB and Bank entered into an Amended and
Restated Consulting Agreement (“Consulting Agreement”); and

WHEREAS, on or about August 19, 2009, FNB and Bank entered into the First
Amendment to the Amended and Restated Consulting Agreement; and

WHEREAS, on or about December 22, 2011, Bank assigned the Consulting Agreement
to LLC; and

WHEREAS, the parties desire the Consultant to resume providing services under
the Consulting Agreement as Amended effective March 1, 2012; and

WHEREAS, the parties desire to amend the Consulting Agreement as more
particularly set forth below.

NOW, THEREFORE, in consideration of the mutual premises set forth below and
intending to be legally bound hereby, the parties mutually agree as follows:

SECTION 1 Recitals

The parties incorporate the above recitals as if fully set forth in this
section.

SECTION 2 Amendment



2.1   Section 2(a) of the Consulting Agreement is amended such that the
Consultant shall report to the Board of Directors of F.N.B.



2.2   Section 2(b) of the Consulting Agreement is deleted in its entirety and
replaced with the following: The parties intend that the Consultant shall render
services under this Amendment as an independent contractor of the Company and
nothing shall be construed to be inconsistent with this relationship or status.



2.3   Section 3(a) is amended such that: the year “2011” is substituted for the
year “2008;” the year “2009;” is substituted for the year “2006;” and the year
“2010;” is substituted for the year “2007.”



2.4   All other terms and provisions of the Consulting Agreement, as amended,
shall remain in full force and effect.



    SECTION 3 SUCCESSORS AND ASSIGNS

This Amendment shall extend to and bind the parties and their successors and
assigns.



    SECTION 4 GOVERNING LAW

This Amendment shall be construed in accordance with and governed by the laws of
the Commonwealth of Pennsylvania without regard to its conflict of laws
principles.



    SECTION 5 INTEGRATION

This Amendment is intended by the parties to be a final expression of their
agreement with respect to the terms included in this Amendment. The parties
further intend that this Amendment shall constitute the complete and exclusive
agreement of the parties as to the terms of this Amendment and no extrinsic
evidence whatsoever may be introduced in any judicial proceeding involving this
Amendment.



    SECTION 6 AMENDMENTS

This Amendment may not be modified, amended or terminated except by writing
executed by all parties.



    SECTION 7 SEVERABILITY

Any provision of this Amendment which is held to be prohibited or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such prohibition or unenforceability without invalidating the remaining
provisions or effectuating the validity or enforceability of such provision in
any other jurisdiction.



    SECTION 8 CAPTIONS

The section captions contained in this Amendment are inserted for reference and
convenience purposes only and in no way define, limit or describe the scope or
intent of this Amendment or any particular paragraph or section or the proper
construction.

[Remainder of the Page Left Intentionally Blank]

1

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed as of
the date and year first above written.

F.N.B. CORPORATION

By: /s/Vincent J. Delie, Jr.
Vincent J. Delie, Jr.
Chief Executive Officer


FIRST NATIONAL BANK OF PENNSYLVANIA

By: /s/Vincent J. Delie, Jr.
Vincent J. Delie, Jr.
Chief Executive Officer


F.N.B. PAYROLL SERVICES, LLC.

By: /s/Vincent J. Delie, Jr.
Vincent J. Delie, Jr.
Chief Executive Officer
STEPHEN J. GURGOVITS, SR.
/s/Stephen J. Gurgovits, Sr.

2